Appeal by the defendant from a judgment of the Supreme Court, Queens County (Browne, J.), rendered January 19, 1993, convicting him of robbery in the first degree (two counts), and robbery in *781the second degree (three counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
It is now well settled that the racially-motivated use of peremptory challenges violates both the State and Federal Constitutions (see, Batson v Kentucky, 476 US 79; see also, People v Childress, 81 NY2d 263). However, before receiving the constitutional protections afforded by Batson and its progeny, the party asserting the claim bears the burden of demonstrating a prima facie case of purposeful discrimination by the opposition (see, People v Smith, 81 NY2d 875). The defendant failed to show facts and other relevant circumstances that would support an inference of impermissible discrimination by the prosecution in the exercise of its peremptory challenges (see, People v Childress, 81 NY2d, at 266, supra; People v Steele, 79 NY2d 317, 325).
Under the circumstances of this case, the sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80).
We have examined the defendant’s remaining contention and find it to be without merit. Balletta, J. P., O’Brien, Altman and Krausman, JJ., concur.